Citation Nr: 1618835	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-11 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 9, 2009, for the grant of service connection of degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1974 to July 1974 and from June 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decision from the RO.  The Veteran filed a notice of disagreement (NOD) in February 2010, contesting the effective date assigned for the grant of service connection for degenerative disc disease of the lumbar spine.  In May 2012, the RO furnished the Veteran a Statement of the Case (SOC) that addressed this claim.  In May 2012, the Veteran filed his Substantive Appeal (VA Form 9).

In February 2015, the Veteran was scheduled for a hearing before a Veterans Law Judge of the Board.  However, in January 2015, the Veteran withdrew his request for a Board hearing.

In an April 2015 decision, the Board denied entitlement to an effective date earlier than March 9, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated January 2016 order, granted the Joint Motion for Partial Remand, vacated the Board's decision and remanded this matter to the Board for action consistent with the terms of the joint motion.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.







FINDINGS OF FACTS

1.  The Veteran discharged from active duty on September 8, 1995.

2.  On September 7, 1995, the RO received the Veteran's original claim seeking entitlement to service connection for lower back disorder (asserted as lower back pain), which remained in an open and pending status at the time of the award of service connection for degenerative disc disease of the lumbar spine in a January 2010 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of September 9, 1995, for the grant of service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).2


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.




Legal Criteria

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that an effective date earlier than March 9, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine is warranted.  The Veteran, essentially, contends that his claim for service connection for a lumbar spine was communicated expressly, or reasonably was raised by the record evidence, well before the time of the filing of the March 2009 correspondence.

On September 7, 1995, the RO received a claim for lower back pain from the Veteran.  The RO scheduled the Veteran for a VA examination in February 1996.  The Veteran failed to report for the VA examination.  The RO provided the Veteran with a rating decision in August 1996 for other issues, but did not include any discussion of the Veteran's lower back.  The Veteran did not provide any further documentation or intent to continue prosecution of this claim within one year of the February 1996 request for a VA examination and additional information related to the claim.  As such, the RO appears to have treated the Veteran's September 1995 claim as if it had been abandoned.

The Board notes that, where evidence requested in connection with an original claim is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

As the Veteran did not respond to the request in 1996 for evidence to support the claim, to include submission to a VA examination, and as more than a year has passed since the 1996 request, the claim of service connection for a lower back pain could be considered abandoned.  See Wamhoff v. Brown, 8 Vet. App. 517, 521-22   (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required by VA regulation, to consider to the claim abandoned); see Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012) (abandonment under 38 C.F.R. § 3.158(a) cannot be set aside on grounds of ignorance of the regulatory requirements). 

However, the Board additionally notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court held that:

[A]lthough the refusal to report for a VA examination scheduled in connection with an original claim could be construed, under § 3.158(a),
as a failure to furnish evidence requested in connection with an original claim, . . . we conclude that such a refusal is addressed more specifically by 38 C.F.R. § 3.655(b).

Id. at 176.

Under 38 C.F.R. § 3.655(a) , when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Section 3.655(b) applies to original or reopened claims, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655(a). The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

Here, it is clear that the RO, upon noting the Veteran's failure to report, should have rated the Veteran's claim on based upon the information that was available to it at the time.  In this regard, the Board specifically notes that the conditions of PTSD and right shoulder rotator cuff tendonitis, which were decided by the 1996 rating decision, were also claimed at the same time as the Veteran's lumbar spine.  Additionally, the 1996 rating decision that denied those claims noted that the Veteran had also failed to appear for examinations for those conditions as well.  However, in the case of the PTSD and right shoulder, the RO proceeded to adjudicate those claims and simply find that they were not well grounded, rather than abandoned.  Because there is nothing distinctly different in the way that the claims for PTSD and the right shoulder proceeded as opposed to the claim for the lumbar spine, the Board finds that overall fairness and due process dictates that the lumbar spine should have also been adjudicated at that time and not considered abandoned.  Just as the PTSD and right shoulder claims still had enough information upon which to concluded that the Veteran was still actively prosecuting his claim, so too was the case for the lumbar spine.  The RO has not presented and the claims file has not shown any unique aspects to the Veteran's lumbar spine claim in 1995 and his subsequent failure to report for an examination that are any different than his claims for PTSD and the right shoulder and those subsequent failures to report for examination.

Accordingly, the Board finds that, in accordance with 38 C.F.R. § 3.655(b), the Veteran's claim was not abandoned and should have been adjudicated in the 1996 rating decision.  However, since it was not, the original claim has remained in controversy since that time, up to and including the Veteran's most recent correspondence.  In this regard, the Board notes that the Veteran submitted a statement in March 2009, indicating his intent to continue to pursue his claim for degenerative disc disease of the lumbar spine.  Although the procedural posture discussed above shows that a different approach was taken by the RO, the claim for service connection for a lumbar spine disorder was originally granted in a January 2010 rating decision with an effective date of March 9, 2009.  Therefore, the January 2010 rating decision was considered a grant of service connection of an initial claim.

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Here, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be September 9, 1995, the first day after release from active duty, as the Veteran's claim was filed on September 7, 1995, within one year of such discharge.  As such, no effective date earlier than September 9, 1995 is available in accordance with law.  Accordingly, the appeal is granted



ORDER

Entitlement to an effective date of September 9, 1995, for the grant of service connection for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


